Benson, J.
(dissenting) : Upon further consideration following the reargument I am constrained to dissent from the majority opinion. Navigability in fact, either in the present or past, is indispensable to navigability in law. I do not find from the historical documents referred to in the opinion any evidence that the river was ever navigated above the confluence of the Little Arkansas, in any true sense of that term, whether considered with reference to early history or present conditions. Certainly it is not navigable in the sense approved in Kregar v. Fogarty, 78 Kan. 541, 96 Pac. 845. Whether it should be held navigable below the point just referred to depends upon the construction and effect of legislation, documents and history not applicable to the river above that'point.
The whole course of the river in this state above the mouth of the Little Arkansas, in physical conditions and in history, is uniform. Matters tending to show *970whether it is navigable at one point would be pertinent to the same question at every point. They are of such general notoriety as to be the subjects of judicial notice. I concur with the opinion of the majority, so far as it relates to this part of the river, that the question should not be left to uncertain and possibly conflicting verdicts, but do not concur in holding that it is navigable, either as a matter of fact or a proposition of law.
I concur generally in the views of the chief justice, but believe that the court' should take judicial notice that the river is not navigable above Wichita or the mouth of the Little Arkansas. The question of its navigability below that point should not be decided in this case.